Citation Nr: 1520997	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for status post right nephrectomy.

3.  Entitlement to service connection for peripheral vascular disease of the lower extremities.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for diverticulitis.

7.  Entitlement to service connection for amputation of the right fifth toe.

REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law
ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Detroit, Michigan RO.  By a rating action in August 2008, the RO denied the Veteran's claims of entitlement to service connection for hypertension, service connection for chronic kidney disease, service connection for peripheral vascular disease, service connection for gout, and service connection for glaucoma.  Subsequently, in an October 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for diverticulitis and amputation of the right fifth toe.  

In September 2013, the Board remanded the case for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO issued a supplemental statement of the case (SSOC) in June 2014.  

(The issues of entitlement to service connection for status post right nephrectomy, service connection for peripheral vascular disease of the lower extremities, service connection for gout, service connection for glaucoma, and service connection for amputation of the right fifth toe are addressed in the remand that follows the decision below.)  

FINDINGS OF FACT

1.  The Veteran's hypertension clearly and unmistakably existed prior to active military service and clearly did not undergo an increase in severity during active service.  Nor does the evidence show that hypertension was caused or made chronically worse by a disability related to his service.  

2.  The Veteran's diverticulitis did not have its onset due to an injury, disease, or event of military service origin.  

CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.306(b), 3.307, 3.309 (2014).  
 
2.  The Veteran does not have diverticulitis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in April 2008, June 2008, and October 2008 from the RO to the Veteran, which were issued prior to the RO decisions in August 2008 and October 2009, respectively.  An additional letters was issued in March 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment reports (STRs) reflect that, on the occasion of the induction examination in September 1965, the Veteran reported that he was on medication for high blood pressure; he also reported a history of trick or locked knee, foot trouble, and stomach problems.  His blood pressure reading was 140/90.  Clinical evaluation of the extremities and the cardiovascular system was normal.  In December 1965, the Veteran was seen for evaluation of an infected blister on his right heel.  He was treated with antibiotics and warm soaks.  On the occasion of his separation examination in September 1967, the Veteran's blood pressure reading was 132/84.  

The Veteran's claim of entitlement to service connection (VA Form 21-526) was received in August 2007.  Submitted in support of his claims were private treatment reports dated from June 2004 to October 2007.  A laboratory report, dated in December 2004, indicated that the Veteran had diabetes of less than 3 month onset.  A laboratory report, dated in September 2006, indicated that the Veteran's cholesterol was well controlled, but kidney functions was slightly worse and would be rechecked in 6 weeks.  

Received in April 2008 were treatment reports from Lakeside Ophthalmology Center dated from July 1996 to March 2008, reflecting treatment for eye problems, including glaucoma.  These records also reflect medical history included hypertension, high cholesterol, and diabetes mellitus, first diagnosed in November 2005.  A treatment report dated in July 1996 reflects an impression of open angle glaucoma with fair control.  Also received in April 2008 were treatment reports from Dr. Gorhan Diora dated from February 2007 to April 2008.   A treatment note, dated in February 2007, indicates that the Veteran was seen for evaluation of shooting pain in the left jaw which comes and goes away on its own.  The examiner noted that the Veteran's blood pressure was up; he had a reading of 142/80.  Following an evaluation, the pertinent diagnoses were pure hypercholesterolemia, benign hypertensive heart and renal disease with renal failure, benign renovascular hypertension, and arterial disease NOS.  When seen in February 2008, it was noted that the Veteran had a callus on the bottom of his right foot where his toe was amputated.  

In a statement, dated in April 2008, the Veteran indicated that he had been diagnosed with diverticulosis; thereby, he was seeking to establish service connection for diverticulosis.  Submitted in support of the claim were prescriptions issued by Beaumont Hospital in April 2008.  

The Veteran was afforded a VA examination in April 2008.  At that time, he reported that he was diagnosed with diabetes in the mid 1990's, but he has never been on medication.  It was noted that the Veteran suffers from diabetic related peripheral vascular disease in the lower extremities.  The Veteran noted the onset of poor circulation in the lower extremities was in the late 1980's; he recalled having pain with walking.  The Veteran indicated that he also suffers renal failure.  On examination, the examiner noted blood pressure readings of 120/80, 118/78, and 117/80.  Cardiovascular examination was normal, with regular rhythm; no murmurs were heard.  Examination revealed findings of peripheral vascular disease in the right and left lower extremities.  The examiner stated that the Veteran did not meet the diagnostic criteria for the diagnosis of diabetes.  The Veteran stated that his doctor told him that his hypertension was related to the fact that there was some sort of a gland on the top of the kidney that was malfunctioning due to his kidney problems.  He had the onset of hypertension at the time of the onset of renal problems.  The Veteran indicated that he takes many blood pressure medications, and that hypertension affects lifestyle in many ways.  The examiner reported a blood pressure reading of 120/80.  Cardiovascular examination was normal, with regular rhythm; no clicks, murmurs, or rubs were heard.  Breath sounds were normal.  Heart size was normal.  Chest x-ray was normal.  The pertinent diagnosis was essential hypertension.  

The Veteran indicated that he was on the road a lot while working as a traveling salesman; he noted that he was urinating blood.  The Veteran related that he underwent some testing at the University of Michigan hospital where they discovered that his right kidney had shriveled to the size of a walnut due to a circulation problem; the kidney was then removed.  The Veteran indicated that, as a result of that procedure, he developed a blood clot and had to have his little toe on his right foot removed as well.  The Veteran related that he was told that the one remaining kidney was not functioning well either.  The Veteran indicated that his creatine had improved and he had better kidney function.  It was noted that the Veteran underwent a right nephrectomy in the mid 1990's.  Following an evaluation, the examiner reported a diagnosis of status post right nephrectomy with stage 4 chronic kidney disease.  The examiner also noted a diagnosis of gout secondary to stage 4 chronic kidney disease.  The Veteran also reported the onset of circulatory problems to the legs around the mid to late 1980's.  He recalled walking through airports and not being able to get from one gate to the next without stopping to rest.  He recalled missing a plane on one occasion.  He apparently had a bypass of some sort; he reported feeling more comfort after the bypass.  The Veteran indicated that he still has some blockage but has not had the rest fixed.  At this time, the Veteran indicated that he is able to walk about 1/2 mile before he has to stop and rest due to leg fatigue.  Examination revealed findings of peripheral vascular disease.  The diagnosis was peripheral vascular disease in the lower extremities.  

The examiner opined that the Veteran's hypertension was not caused by or a result of military service.  The examiner explained that the STRs do not reflect any elevated blood pressure readings during military service.  The examiner also stated that it does not appear from reviewing the STRs that there was any event that occurred during service that damaged the Veteran's kidney.  It was noted that, in certain diabetic veterans with hypertension, there is a mechanism that causes renal dysfunction; however, this Veteran was not diabetic.  The examiner stated that she was unable to find any link between the Veteran's military service and his hypertension.  The examiner noted that peripheral vascular disease of the lower extremities, also known as hardening of the arteries or PVD, poor leg circulation is due to or a result of hypertension.  The examiner opined that the Veteran's peripheral vascular disease of the lower extremities, poor leg circulation, was not caused by or a result of hypertension.  The examiner explained that it was unlikely that hypertension was the cause of the Veteran's PVD since he claims the onset was in the 1980's and the onset of hypertension was in the 1990's.  The examiner stated that, since the onset of PVD was prior to the onset of hypertension, logically hypertension did not cause the PVD.  The examiner also stated that PVD was not caused by or a result of diabetes because the Veteran did not have diabetes.  

With respect to the status post right nephrectomy with stage 4 chronic kidney disease, the examiner stated that that condition was not caused by or the result of diabetes because the Veteran was not diabetic.  The examiner also reported that gout was not caused by or a result of hypertension; she stated that there was no credible medical or scientific evidence to support hypertension as an etiology for gout.  

Received in November 2008 were treatment reports from the University of Michigan Hospitals and Health Centers, dated from March 1996 to October 2008.  In a treatment note, dated in March 1996, Dr. James C. Stanley indicated that the Veteran was being seen in regards to possible renovascular hypertension.  He has had no known high blood pressure since he was 19 years old.  This was not treated until approximately 15 to 18 months ago when he experienced severe fatigue and lethargy, and had pressures in the 240/110 range.  He has subsequently been treated with Procardia.  Dr. Stanley noted that the Veteran was a heavy smoker, although he had discontinued cigarette smoking in the past few years and was currently smoking four or five cigars a day.  He will be subjected to gadolinium enhanced aortic and a renal arteriography study and will be advised as to whether there is a renovascular cause that might account for some of his renal failure and persistent hypertension.  A clinical note, dated in August 1997, indicated that the Veteran recently noted the development of right lower extremity claudication that comes on after walking the better part of 300 yards.  He has not had any acute onset of this and it seems to have occurred gradually over a period of time.  Dr. James Stanley noted that the Veteran had a history of smoking cigars and was strongly advised to discontinue that habit while at the same time he should take up 20-minute walking program.  Among these records is a letter from Dr. James Froehlich, a physician in the Department of Cardiology, dated in October 1998, indicating that he examined the Veteran in preparation for right lower extremity revascularization as well as right nephrectomy scheduled for November 1998.  Dr. Froehlich noted that the Veteran had a longstanding history of hypertension, peripherovascular occlusive disease with a three-year history of right lower extremity claudication.  Dr. Froehlich reported that the Veteran had never had any chest pain before, but two years ago he was told that he had a silent myocardial infarction of unknown date; recently, he had no chest pain, no shortness of breath, no orthopnea, and no paroxysmal nocturnal dyspnea.  Dr. Forehlich noted that the Veteran was formerly a heavy drinker, but now drank about 4 drinks a week; he also had a long-standing smoking history, but now smoked only 2 cigars per day.  Following a physical examination, the examiner stated that, given the Veteran's multiple coronary risk factors, history of silent myocardial infarction, this puts the Veteran in the immediately increased risk for the proposed surgery.  In addition, he has limited physical activity due to his severe claudication; therefore, it was felt that further noninvasive cardiac evaluation in the Veteran was indicated.  

Received in July 2009 were private treatment reports dated from November 1998 to October 2008 reflecting ongoing treatment for residuals of a right nephrectomy and amputation of the fifth toe on the right foot.  

Received in April 2010 was a copy of an internet article published by the Mayo Clinic regarding the definition and symptoms of hypertension.  

Received in October 2013 were treatment reports from Dr. Srinivas Koneru.  These records show that the Veteran underwent selective coronary angiogram in September 2013.  The final report noted that the Veteran had been seen as an outpatient basis with signs and symptoms consistent with angina; he was subsequently started on antianginal agents, nitrates.  It was also reported that the Veteran subsequently underwent a stress test which was found to be abnormal in the anteroseptal inferior wall.  In a statement, dated in October 2013, Dr. Koneru stated that the Veteran had an underlying heart disease and recently underwent coronary angiogram, which was deferred in the past because the Veteran has chronic kidney disease.  Dr. Koneru indicated that cardiac catheterization was performed, with the left main coronary artery being a medium moderate-caliber vessel and the right coronary artery also being a moderate-caliber vessel, but anatomically dominant, giving rise to posterolateral and posterior descending artery.  

The Veteran was afforded another VA examination in May 2014 for evaluation of his hypertension.  At that time, the Veteran related that he had an elevated blood pressure when he went on active duty; he also stated that, during his military service, he was hospitalized for three days due to suspected malaria.  He stated at time of separation from military service his blood pressure elevated.  He stated he was never told his blood pressure was elevated.  The Veteran states he found out years later that at the time he entered the service the medical provider documented that he received medical clearance from his family physician to join the military with elevated blood pressure.  The Veteran maintained that it was not until late 1970s early 1980s that he was diagnosed with hypertension.  He states when he left the military he did not have medical care for over 25 years because he had no health issues and was well.  At the time of the diagnosis, the Veteran recalled having blood in his urine.  The Veteran states at this time he was diagnosed with hypertension.  He stated that the medical provider at that time stated he must have had uncontrolled blood pressure for a long period of time.  The Veteran reported that, after release from the military, he continued on anti-malaria medication for two years but thinks the Army gave him the prescription and he filled it at local drug store. Since being diagnosed with hypertension in the late 1970s early 1980s, the Veteran has required medications for the treatment of this condition.  The Veteran also recalled being treated for poor circulation and required removal of his right kidney in the 1990s.   

At that time of the examination, the Veteran's blood pressure readings were 115/71, 118/72, and 124/72; his average blood pressure reading 119/71.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that, at his entry examination, the Veteran reported that he had hypertension and that he was not able to join the military in the past due to hypertension.  The Veteran reports he did not have any history of hypertension before the military.  However, objective evidence of record shows a history of hypertension before military service.  The examiner noted that the medical provider who saw the Veteran at that time reports the Veteran was on medication for high blood pressure.  The examiner observed that the entry examination shows an elevated blood pressure but no evidence of renal compromise based on the fact that there was no albumin (protein) in the urine.  And, during military service there was one isolated elevated blood pressure of 138/92.  It was opined that this one isolated blood pressure does not support the Veteran's claim that his blood pressure was uncontrolled while on active duty.  In fact, the examiner noted that, at the time of his separation from service, the Veteran's blood pressure was 132/84 which was normal and showed excellent control of his preexisting hypertension and no evidence of aggravation of this condition while on active duty.  At the time of separation from military service in September 1967, there was no evidence of kidney damage based on the fact that there was no albumin in the urine; this finding suggests that the Veteran's blood pressure was controlled during the service.  It is unknown during the military if the Veteran required medication; however there was no evidence of ongoing care for hypertension while on active duty.  The examiner indicated that the Veteran would have had an increase in his physical activity based on the training required and ongoing physical training that was required almost daily while on active duty.  Many studies in creditable medical journals have documented the benefits of increased physical activity and exercise on blood pressure.   The examiner further noted that there is no objective evidence of record of ongoing care for hypertension following military service.  

The examiner noted that the Veteran has reported that he did not know when he started to require treatment for his blood pressure after military service but thought it was between the late 1970s and 1980s.  However, when he filed his claim for compensation benefits in August 2007, the Veteran listed the date of onset of his hypertension as 1998.  Moreover, the examiner observed that objective evidence of record shows the cause of his hypertension related to his kidney disease including an abnormal morphology of the kidney.   She stated that she could not assume that the Veteran did not have hypertension at the time of entrance to military service because objective evidence of record shows that he knew he had hypertension and was being treated before service.  Unless the VA is not considering this factual information that is in the Veteran's service treatment records as valid then this would not be possible for this examiner to say the Veteran did not have hypertension before the military.  The veteran had one transient elevated blood pressure on active duty that is not diagnostic of hypertension.  An isolated elevated blood pressure can be related to environmental factors or physiological response to pain or stress.  At the time of the elevated blood pressure the Veteran was hospitalized and therefore the blood pressure would have been affected by a normal physiological response to the situation and treatment.  This is evidence since there is only one isolated transient elevated blood pressure.  

The examiner opined that the Veteran's hypertension, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  She further stated that there had been no permanent aggravation of the Veteran's hypertension while on active duty based on the objective evidence of record.  The majority of blood pressure readings while on active duty were normal.  At time of separation from the military the Veteran had normal blood pressure.  There is no objective evidence of record that the Veteran required ongoing care for hypertension following military service.  The Veteran contends that he did not know he had hypertension while on active duty.  However, objective evidence does not support this statement and actually shows that the Veteran did know he had hypertension.  At time of entry he had marked abnormal blood pressure and then reported that he had been rejected from military service due to hypertension.  This clearly shows the Veteran knew he had hypertension before the military and at time of separation from military service he made a decision not to receive follow-up care.  

The examiner concluded that the Veteran's hypertension was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected diabetes mellitus.   The examiner explained that the Veteran was treated for hypertension and kidney problems prior to the onset of diabetes.  There is no objective evidence of record since the onset of diabetes that the Veteran's hypertension has been aggravated beyond the natural progression of the disease.  The Veteran has required medication adjustment over the years for his hypertension even after the onset of diabetes which is normal even in the non-diabetic who has hypertension.  The examiner noted that both the Mayo Clinic and the Cleveland Clinic indicate that most people with hypertension will require two or more medications to control their blood pressures.  The Veteran had renal compromise and required intervention before the onset of diabetes.  Objective evidence of record indicates stable blood pressures and kidney function since the onset of diabetes.  The Veteran has good glycemic control based on objective data including available review of labs since the time of onset.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Service connection for a chronic disease such as cardiovascular-renal disease, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2013).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Hypertension

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.  Significantly, the service treatment records indicate that, at the time of his enlistment examination in September 1965, the Veteran's blood pressure reading was 140/90.  He reported that he was then taking medication for high blood pressure, and it was noted on the examination report that a letter had been requested from his private physician clearing him for active duty.  In a December 1, 1965 addendum to the entrance examination report, the Veteran was noted to have been off his blood pressure medication for two months, and had been cleared by his private physician.  In light of the foregoing, the Board finds, therefore, that the Veteran's hypertension clearly and unmistakably pre-existed service.  

VA's regulations also provide that a preexisting injury or disease will be considered to have been aggravated by active military service where there is a permanent (meaning chronic) increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Here, the Board finds that there is no competent medical evidence that the Veteran's pre-existing hypertension underwent any increase in severity during service.  In this regard, the Board notes that the STRs are negative for any diagnosis of or treatment for hypertension.  The records reflect one elevated blood pressure reading in March 1967 when the Veteran sought treatment for headaches and chills; at that time, his blood pressure was 138/92.  On service separation examination in September 1967, his blood pressure was 132/84.  The prior history of hypertension was noted, but no current diagnosis was provided, and overall health was characterized as "excellent".  It is noteworthy that, the May 2014 VA examiner opined that the Veteran's hypertension, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner stated that there has been no permanent aggravation of the Veteran's hypertension while on active duty based on the objective evidence of record.  The majority of blood pressure readings while on active duty were normal.  At time of separation from the military the veteran had normal blood pressure.  There is no objective evidence of record that the Veteran required ongoing care for hypertension following military service.  Accordingly, the Board finds that the evidence is clear and unmistakable that pre-existing hypertension was not aggravated in service.  Consequently, the presumption of soundness does not attach.  38 U.S.C.A. § 1111.  Moreover, because it clearly pre-existed service and was not aggravated thereby, service connection on a direct basis may not be granted.

The VA examiner also opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner explained that the Veteran was treated for hypertension and kidney problems prior to the onset of diabetes.  There is no objective evidence of record since the onset of diabetes that the Veteran's hypertension has been aggravated beyond the natural progression of the disease.  

The Board has considered the Veteran's own assertion that his hypertension was aggravated by service.  The Board finds that the Veteran's assertions as to etiology of his medical condition are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical etiology do not constitute competent medical evidence, when the question involving etiology goes beyond mere observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that a veteran is competent to provide a diagnosis of an observable condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the consideration of whether his hypertension was worsened beyond the natural progression of the disease is a matter of medicine that requires medical expertise to decide.  As such, the Veteran's statement that his hypertension was worsened as a result of service is not competent medical evidence.  

Other than the Veteran's assertions, there is no evidence of record that indicates that his hypertension permanently worsened beyond the natural progression of the disease as a result of his service.  In short, the evidence of record is against a finding that the Veteran's pre-existing hypertension was aggravated by service.  See 38 C.F.R. § 3.306(b).  

In sum, the Board concludes that the evidence clearly and unmistakably shows that hypertension preexisted the Veteran's period of service and was not aggravated during service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2013); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board finds that the evidence is against the award of service connection.  

B.  Diverticulitis

After reviewing the evidence, the Board has determined that the Veteran's disability, diverticulitis, is not related to military service.  Clearly, the post-service treatment records, including a recent Agent Orange examination in May 2008, reflects a current diagnosis of diverticulitis.  He did not, however, have diverticulitis while in service.  There is no record of complaints, symptoms, treatment, or diagnosis of diverticulitis and the Board understands the Veteran is not asserting he had diverticulitis symptoms while in service.  

On the basis of the service treatment records, in the absence of any clinical finding or diagnosis or even complaints or symptoms in service, diverticulitis is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).  

That finding, however, does not preclude an award of service connection for diverticulitis if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The evidence, however, establishes that the onset of diverticulitis occurred well after the Veteran left service in 1967.  May 2008 is the earliest mention of diverticulitis in the medical records; even the Veteran does not assert onset of diverticulitis any earlier than April 2008, when he reported spending five days in the hospital and was started on medications, including iron.  

The initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in September 1967 to the first notation of complaints or treatment of diverticulitis in 2008 is against the Veteran's assertions that his diverticulitis is caused by or related to service.  

Furthermore, the medical evidence is against the Veteran's claim for service connection for diverticulitis.  The Veteran is competent to testify about a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional, or otherwise report what medical professionals have told him.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not asserted that a physician told him that his current diverticulitis is caused by or related to service.  In addition, the Veteran's caregivers have never discussed whether the diverticulitis is related to service.  

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  There is no evidence of a nexus between the post-service diagnosis and military service.  As such, the Veteran's claim for service connection for diverticulitis must be denied.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt is not helpful in this instance.  38 U.S.C.A. § 5107(b) (West 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for hypertension is denied.  

Service connection for diverticulitis is denied.  



REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to notify and assist. See 38 U.S.C.A. §§ 5102, 5103, 5103A.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The Veteran is claiming service connection for status post right nephrectomy, peripheral vascular disease of the lower extremities, gout, glaucoma, and amputation of the right fifth toe, all claimed as secondary to service-connected disability, to include type II diabetes.  It is maintained that service connection on a secondary basis is warranted.  

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310(a).  An adequate opinion regarding secondary service connection claims must specify whether the Veteran's service-connected disability "caused or aggravated" the current claimed disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310.  

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service connection claim, . . . he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion must consider all relevant evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It must consider the veteran's prior pertinent medical history and must also include clear conclusions, supporting data, and a reasoned medical explanation.  Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
In this regard, the Board notes that the Veteran was afforded a VA examination in April 2008.  At that time, the examiner stated that it does not appear from reviewing the STRs that there is any event that occurred during service that damaged the Veteran's kidney and that required its removal.  It was noted that, in certain diabetic veterans with hypertension, there is a mechanism that causes renal dysfunction; however, it was reported that the Veteran was not diabetic.  The examiner also stated that the Veteran's peripheral vascular disease was not caused by or a result of diabetes because he did not have diabetes.  Likewise, with respect to the status post right nephrectomy with stage 4 chronic kidney disease, the examiner stated that that condition was not caused by or the result of diabetes because the Veteran was not diabetic.  Similarly, for the same reason, the examiner stated that the Veteran's gout was not caused by or the result of diabetes.  

The Board notes that the RO has since granted service connection for Type II Diabetes Mellitus.  In this regard, the Board finds that the April 2008 VA opinions pertaining to the Veteran's status post right nephrectomy, peripheral vascular disease of the lower extremities, and gout to be inadequate because they only addressed whether the disabilities were caused by diabetes mellitus, which was not diagnosed at that time.  However, service connection has since been granted for diabetes mellitus, and service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinions were provided as to any possible aggravation.  38 C.F.R. § 3.310 (2013).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  The Board finds that an additional VA examination with opinion is necessary in order to provide additional evidence as to the presence of these disabilities, and if present, whether they are secondary to the service-connected diabetes mellitus.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for any of the claimed disabilities.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After the above records have been obtained and associated with the claims file, the Veteran should be provided examination(s) for evaluation of his claimed status post right nephrectomy, peripheral vascular disease of the lower extremities, gout, glaucoma, and amputation of the right fifth toe, each claimed as secondary to service connected diabetes mellitus.  

The entire claims file, to include a complete copy of this remand, and copies of all relevant Virtual VA records must be made available to the individual(s) designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to each diagnosed disability, the examiner(s) should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) the disability was caused or is aggravated (worsened beyond natural progression) by the service-connected diabetes mellitus.  In rendering each requested opinion, the examiner(s) should specifically consider and discuss all pertinent medical and other objective evidence, as well as the Veteran's and any other lay assertions of record.  The examiner(s) should provide a rationale for each opinion provided.  

If an examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).   

4.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


